DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 8, filed 3/07/2022, with respect to claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 have been fully considered and are persuasive.  The objections of claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 has been withdrawn.  Applicant amended the claims to improve the phrasing to “repeating performing the elemental…” and the examiner agrees this sufficiently addresses the previous objections.

Applicant’s arguments, see pg. 8, filed 3/07/2022, with respect to claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 have been fully considered and are persuasive.  The rejection under USC 112(b) of claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 has been withdrawn.  Applicant has amended the claims to better clarify and define the limitations which raised the USC 112(b) rejections.  In particular, applicant amended the claims in a similar manner to those proposed by the examiner and the examiner agrees that the amendments are sufficient and the 112(b) rejection is withdrawn.
Examiner notes claims 6, 13, and 20 have been cancelled and therefore the rejection under USC 112(b) of these claims is moot.

Allowable Subject Matter
Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-19 are allowed. (renumbered as claims 1-14)
The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowed because the closest available prior art Hill et al. (Identifying the nature of lithogeochemical boundaries in drill holes, 2017), Locklair et al. (US 2015/0233846), Craigie et al. (Chemostratigraphy of the Ordovician Sarah Formation, North West Saudi Arabia: An integrated approach to reservoir correlation, 2016), and Jacobi et al. (US 2009/0254283) because the prior art, either singularly or in combination, fails to anticipate or render obvious a computer-implemented method, comprising: 
“performing an elemental analysis of data associated with rock samples from outcrop sections or wells; 
performing data quality checks, data analysis, and filtering on the rock samples, including removing outliers and de-spiking of elemental profiles and elemental ratios of combinations of elements; 
calculating first and second derivatives for the elemental profiles and the elemental ratios; determining samples and depths that exceed a threshold by comparing the calculated first and second derivatives to the threshold, wherein the threshold for identifying a boundary as fit for a particular study is two standard deviations from the median (or mean) in both the first and second derivatives; 
repeating performing the elemental analysis, performing the data quality checks, data analysis, and filtering, calculating first and second derivatives of the elemental profiles and the elemental ratios from well logs, and determining samples and depths for the elemental profiles and the elemental ratios that are relevant to boundary identification and carbonate or siliciclastic sediments; 
applying additional filters to at least a subset of the elemental profiles and the elemental ratios, the subset including elemental profiles that are relevant to the boundary identification and carbonate or siliciclastic sediments to enhance the boundary identification; and 
determining, by summarizing the additionally filtered elemental profiles and the additionally filtered elemental ratios and using first and second derivatives for the elemental profiles and the elemental ratios, possible boundaries in depths of the outcrop sections or wells” in combination with every other limitation in the claim as claimed and defined by the applicant. (see underlined for emphasis)  In particular, the claimed invention recites a particular technique for determining possible boundaries in the depths of the outcrop sections or wells that includes using first and second derivatives for the elemental profiles and the elemental ratios.  Further the claimed invention recites “determining samples and depths that exceed a threshold by comparing the calculated first and second derivatives to the threshold, wherein the threshold for identifying a boundary as fit for a particular study is two standard deviations from the median (or mean) in both the first and second derivatives” that is not taught nor rendered obvious by any of the prior art teachings.

Claims 3-5 and 7 are dependent upon claim 1 and therefore are allowed for at least the same reasons stated above with respect to claim 1.

Claim 8 is allowed for the same reasons explained above since it is the corresponding non-transitory computer program product claim to method claim 1.

Claims 10-12 and 14 are dependent upon claim 8 and therefore are allowed for at least the same reasons stated above with respect to claim 8.

Claim 15 is allowed for the same reasons explained above since it is the corresponding system claim to method claim 1.

Claims 17-19 are dependent upon claim 15 and therefore are allowed for at least the same reasons stated above with respect to claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Montgomery et al. (US 2016/0018556) discloses a system and method for determining the stratigraphic location and areal extent of total organic carbon using an integrated stratigraphic approach that includes performing a geochemical analysis method to create a geochemical dataset.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TERENCE E STIFTER JR/Examiner, Art Unit 2865   


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
03/15/2022